DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Claims submitted on June 17, 2022 appears to overcome the formality issues of the previous claims. Therefore, the objections to claims 1-8 are withdrawn. However, there appear to be formality issues introduced in the Amendment, particularly to claims 9 and 13. These issues are addressed in the proposed Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS:
9. (Currently Amended) An interface device connectable to at least one field device and a control device, the interface device comprising:
a) at least one port for receiving and transmitting signals between the control device and the at least one field device;
b) a firmware module comprising a plurality of connected code blocks, the plurality of connected code blocks being configured to receive at least one signal from at least one field device and produce to generate a first output; wherein the at least one port includes at least one virtual port for transmitting the first output to the control device; and
wherein the plurality of connected code blocks are generated, by [[the]] a configuration tool, utilizing a translator, based on a plurality of logical components of a first machine learning application for analysing at least one signal from the at least one field device utilizing a first machine learning model, each code block being associated with a particular logical component from the plurality of logical components.

13. (Currently Amended) A non-transitory storage medium for configuring an interface device connected to a control device and at least one field device, the non-transitory storage medium having machine-readable instructions stored therein which, when executed by a processing unit, cause the processing unit to:
a) receive, by a configuration tool, a first machine learning application comprising a plurality of logical components connected in a pipeline, the first machine learning application serving to analyse at least one signal from the at least one field device utilizing a first machine learning model;
b) generate, by the configuration tool, a plurality of code blocks utilizing a translator, based on the plurality of logical components of the first machine learning application, each code block being associated with a particular logical component from the plurality of logical components;
c) connect, by the configuration tool, the plurality of code blocks in accordance with the pipeline of the first machine learning application to generate a first output from the at least one signal from the at least one field device; and
d) deploy, by the configuration tool, the connected code blocks on a firmware of the interface device; wherein deploying the connected code blocks comprises creating at least one virtual port connectable to the control device, the at least one virtual port serving to transmit the first output to the control device.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method for configuring an interface device connected to a control device and at least one field device, comprising: generating, by the configuration tool, a plurality of code blocks utilizing a translator, based on the plurality of logical components of the first machine learning application, each code block being associated with a particular logical component from the plurality of logical components.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above-noted limitation(s) with the remaining limitations of the claim.

Note that independent claims 9 and 13 contain similar limitations to those of claim 1; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184     


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184